Citation Nr: 1217629	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and anxiety disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

5.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2008, June 2008, and June 2009, of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The Board notes that, after reviewing the evidence of record, the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), and chronic obstructive pulmonary disease (COPD), have been recharacterized as entitlement to service connection for a psychiatric disability, to include PTSD and anxiety disorder, and service connection for a pulmonary disorder, to include COPD, as this characterization more accurately reflects the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

During the pendency of the appeal, a February 2012 rating decision granted service connection for coronary artery disease (CAD).  Since the Veteran has not disagreed with the ratings or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The issues of entitlement to service connection for hypertension, peripheral neuropathy of the left lower extremity, and a pulmonary disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's skin disorder of the feet was incurred in service.  

2.  The evidence of record is at least in equipoise as to whether the Veteran's psychiatric disability, diagnosed as PTSD with anxiety disorder, is due to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder of the feet have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for a psychiatric disability, to include PTSD and anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.310, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claims herein decided, the Board finds that a discussion as to whether VA's duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder of the Feet

The Veteran asserts that he developed a bilateral foot disorder, to include jungle rot, while stationed in Vietnam.  

At the September 2010 personal hearing, the Veteran testified that he developed jungle rot on his feet while stationed in Vietnam due to damp conditions that prevented his feet from staying dry.  He treated his symptoms in service with foot powders and by changing his socks several times per day.  The disease continued to manifest intermittently throughout the years.  While on one occasion he sought treatment from a physician who provided him with antibiotics, but otherwise he mostly treated his skin disease with home remedies, to include warm soaks.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's skin disease of the feet had onset in service.  

Initially, the Board must assess the Veteran's competence and credibility to assert that the skin disease had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  Here the Board finds that the Veteran is credible and competent to report that he experienced skin problems in service, as he was able to visibly observe such problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The service personnel records show that the Veteran served in Vietnam from July 1967 to June 1968.  On June 1966 pre-induction examination, clinical evaluation was normal and the Veteran denied any skin disease.  However, the service treatment records document treatment for skin problems, other than the feet.  The Veteran was seen at the dermatology clinic in July 1966, and November 1966, for right arm dermatitis.  A clinician in January 1966, noted skin lesions for several months, PE-M-papular lesions.  A clinical impression of pityriasis rosea was recorded.  Dermatitis of the left thigh was noted in June 1967.  Separation from service examination dated in June 1968 showed normal clinical evaluation and that the Veteran again denied any skin disease.  The service medical records do not document complaints, treatment or findings pertaining to skin disease of the feet, but the reports do show treatment for dermatitis.  

After service, a VA treatment note in October 2007, showed treatment with medication for feet fungus.  In February 2007, February 2008, and April 2008, clinical treatment notes reported a history of ongoing skin problems of the feet and treatment since 1967-68.  The assessment included dermatitis and probable tinea, moccasin foot type.  

Given that the Veteran's service treatment records show a diagnosis of dermatitis and the post service medical evidence shows a diagnosis of dermatitis, the Board finds that service connection for skin disease of the feet is warranted.  The Board acknowledges that documented in-service reports of the Veteran receiving treatment for skin problems of the feet are not present.  This is not fatal to his claim, however.  In this regard, the Board finds that the Veteran has provided credible history of onset of symptoms in service which is consistent with the circumstances of his service.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Given the diagnosis of dermatitis in service and post service, as well as the Veteran's ability to competently and credibly report a continuity of symptomatology since the initial in-service manifestation of a skin condition on his feet, the Board finds that service connection for skin disease of the feet is warranted.  The Veteran is competent to relate his current disability to his active service.  See Davidson v.  Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim for skin disease of the feet.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressors actual occurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010).

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  The Veteran's actual presence during the stressor event did not have to be corroborated.  Rather, evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggested actual exposure to the stressor event.  Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).

The above cited regulation, indicates:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from PTSD as a result of incidents which occurred while on active duty in Vietnam from July 1967 to June 1968.  

The service treatment records do not contain any findings, complaints or diagnosis consistent with a psychiatric disorder.  In connection with his claim however, the Veteran reported several in-service combat stressors.  In April 2007, the Joint Service Records Research Center verified that while in Vietnam, the Veteran served with the C Battery, 8th Battalion, 4th Field Artillery.  Dong Ha was the documented main base camp area location for the Veteran's reporting unit.  In September 1967, Dong Ha Combat Base came under an artillery attack that destroyed the main base ammunition dump.  Accordingly, VA conceded exposure to combat.    
 
After service, VA clinical treatment records starting in 2007, document diagnoses and treatment for PTSD and anxiety disorder.  In October 2007, the Veteran reported symptoms of hypervigilence, avoidance of crowds, nightmares, suicidal ideation, and social isolation.  He described in-service combat stressors, to include exposure to rocket attacks.  A VA psychologist diagnosed PTSD.  In November 2007, a clinician noted that the Veteran's PTSD screening was positive, and a VA psychologist diagnosed PTSD related to Vietnam combat experiences.  

The Veteran underwent a VA examination in May 2008.  The examiner noted the Veteran's in-service combat stressor, along with his feelings of horror as he came under heavy enemy fire while stationed in Dong Ha Combat Base, in Vietnam.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's anxiety disorder and associated panic attacks, was related to the Veteran's medical problems.  The examiner concluded that the Veteran did not meet the criteria required for a DSM-IV diagnosis of PTSD.  The examiner found that the Veteran over endorsed symptoms and his psychometric testing scores were inconsistent with his interview.  The examiner further noted that the Veteran experienced multiple situational or intercurrent stressors that could explain his current anxiety and panic attacks, to include health problems, the death of his mother, and the loss of his home and employment due to Hurricane Katrina.  

VA psychiatric treatment notes after July 2008, contain a diagnosis of PTSD, prolonged.  In October 2008, the Veteran reported symptoms of nervousness, irritability, and intrusive memories and nightmares of Vietnam.  The VA psychiatrist diagnosed PTSD.  The records also reflect a diagnosis of anxiety disorder, not otherwise specified, with panic-like symptoms, associated with medical problems, to include coronary artery disease and chronic obstructive pulmonary disease.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's acquired psychiatric disorder, to include PTSD and anxiety disorder, is related to service.  

As noted above, the Veteran was exposed to artillery and rocket attacks while in service.  Thus, the next inquiry is whether the Veteran currently suffers from PTSD and if so, whether his PTSD is related to his in-service experiences and exposure.  In this case, after resolving all doubt in the Veteran's favor, the Board finds that the record supports a diagnosis of PTSD that is related to service.  In this regard the Board notes that the Veteran's treating VA psychiatrists and psychologists, have diagnosed him with PTSD based on his in-service combat exposure.  Additionally, numerous VA treatment reports record diagnoses of PTSD and anxiety.  The Board is cognizant of the fact that the Veteran has not always been found to meet the DSM-IV criteria for a diagnosis of PTSD, as the May 2008 VA examiner found that the Veteran did not meet the criteria required for a DSM-IV diagnosis of PTSD.  Moreover, the VA examiner in May 2008, diagnosed anxiety disorder not otherwise specified, and opined that the Veteran's anxiety disorder and associated panic attacks, was related to his medical problems.  Nonetheless, also of record are several medical reports that confirm diagnoses of PTSD and relate the Veteran's PTSD to in-service stressors.  Given that the balance of positive and negative evidence is in relative equipoise, the Board finds that any doubt regarding the diagnosis of PTSD and it nexus to service is resolved in the Veteran's favor.  

As an aside, the Board also notes that VA psychiatrists and psychologists have associated the Veteran's diagnosis of anxiety with his medical problems to include the Veteran's service-connected coronary artery disease.  Thus, service connection would be warranted in this regard as well.  38 C.F.R. § 3.310.  

In sum, resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current acquired psychiatric disorder, to include PTSD and anxiety disorder, and service.  Therefore, service connection a psychiatric disability is granted.  Accordingly, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin disease of the feet is granted.

Service connection for a psychiatric disability, to include posttraumatic stress disorder and an anxiety disorder, is granted. 


REMAND

VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

First, the Veteran contends that he developed peripheral neuropathy of the left lower extremity as due to the service-connected diabetes mellitus, type II.  A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Post-service medical records show that in July 2008 a VA clinician noted MRI findings consistent with lumbar disc disease with mild to moderate caudal neural foraminal narrowing at L3-4 and L4-5 levels on the right.  There was no significant left-sided neural foraminal narrowing appreciated.  In August 2008, the Veteran complained of bilateral leg pain.  Following a neurological examination of the Veteran, the clinician noted an impression of myalgia and indicated that the Veteran's pain was likely musculoskeletal in nature, but myositis should be ruled out.  The Veteran was started on medication for possible neuropathy.  In an addendum report, the clinician indicated that he suspected referred pain from the lumbar disc, periosteum, or facet joints.  The Veteran's history did not suggest radicular compression by a disc and did not provide a compelling case for lumbar stenosis, which was ruled out by MRI, along with lateral recess syndrome.  Significantly, a February 2008 NCV study was consistent with diabetic polyneuropathy of the bilateral lower extremities.    

While the Veteran was afforded a VA diabetes mellitus examination in May 2009, the examiner found that there was no objective evidence to support the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity as secondary to the diabetes mellitus, and as such, a peripheral neuropathy examination was not required.  The examiner concluded that the Veteran's complaints pertaining to the left lower extremity were attributable to his nonservice-connected lumbar spine disability.  The examiner diagnosed radiculopathy left L4-5 consistent with the Veteran's lumbar spine disease.  The examiner determined that the diagnosed condition was not caused or aggravated by diabetes mellitus.  

Given the above-noted contradictory evidence and because a peripheral neuropathy examination was not performed, the Board finds that the presence of or absence of peripheral neuropathy remains unclear.  Additionally, if peripheral neuropathy is present, the etiology of the Veteran's left lower extremity complaints, and their relationship, if any, to the service-connected diabetes mellitus, type II, must be addressed.  Accordingly, the Board finds that a new VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

Next, the Veteran asserts that his hypertension was caused or aggravated by the service-connected diabetes mellitus.  Specifically, he claims that his diabetes mellitus preceded and caused his hypertension, however, it was not properly diagnosed at the time.  A VA treatment report in June 2005, noted mild hypertension, along with a finding that the Veteran was not diabetic.  A private treatment in July 2005, recorded no history of diabetes or hypertension.  VA treatment records show that diabetes mellitus was initially diagnosed in October 2006.  On VA diabetes mellitus examination in May 2009, the examiner concluded that the Veteran's hypertension was not caused or aggravated by the service-connected diabetes mellitus because hypertension preceded diabetes mellitus.  However, the examiner also noted that since the Veteran's hypertension preceded the diagnosis of diabetes mellitus, a heart or hypertension examination was not warranted.  However, the Veteran was afforded a VA heart examination in January 2012 and the etiology of the Veteran's hypertension was not addressed.  In light of the foregoing, the Board finds that a VA examination is necessary to obtain an opinion as to whether the Veteran's hypertension is etiologically related to his service or a service-connected disability, to include diabetes mellitus, type II.  38 C.F.R. § 3.159 (c)(4) (2011).  

Furthermore, the Board observes that during the pendency of the appeal, a rating decision in February 2012, granted service connection for CAD.  As such, on remand, the examiner should offer an opinion as to whether the Veteran's hypertension is caused or aggravated by his service-connected CAD.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Additionally, the Veteran should be provided proper notice with respect to such secondary aspect of his claim.

Finally, the Veteran contends that he currently suffers from a pulmonary disorder that was caused or aggravated by exposure to fumes from herbicides and exposure to smoke from artillery rounds fired during service.  Private and VA treatment notes after July 2002, reflect an assessment of severe COPD and emphysema secondary to tobacco use.  Initially, the Board notes that to the extent that the Veteran claims that his pulmonary disability is due to exposure to herbicides in service, the evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam War and thus he is presumed to have been exposed to herbicides during military service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  While the Veteran's currently diagnosed respiratory disorder is not a disease associated with exposure to herbicide agents, the Veteran is not precluded from establishing direct service connection.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

An October 2010 VA pulmonary evaluation report noted an assessment of severe COPD.  The clinician indicated that the Veteran's PFT's were slightly out of proportion with his CT findings, but that was not extremely unusual as PFT's were more sensitive to a diagnosis of COPD.  The clinician noted that the Veteran did not exhibit restrictive disease to suggest pneumoconiosis from inhaled dusts or particles, such as would be consistent with exposure to artillery smoke and inhaled irritants.  However, exposure to large volumes of inhaled artillery smoke, such as that described by the Veteran, certainly contributed to his COPD, as there was no specific property unique to cigarette smoke that cased COPD, simply put, most people were not chronologically exposed to large volumes of other types of smoke.  The Board recognizes that the VA clinician's statements in October 2010, suggest a nexus between the Veteran's pulmonary disability and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it significant that the clinician did not indicate having reviewed the Veteran's claims file, to include the service treatment records.  Accordingly, the Board finds that the October 2010 opinion, standing alone, is too speculative to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As the Veteran has not yet been afforded a VA examination that addresses the etiology of his pulmonary disorder, a VA examination and etiological opinion is warranted to fairly decide the merits of the Veteran's service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for left lower extremity peripheral neuropathy and hypertension as secondary to a service-connected disability.

2.  Schedule the Veteran for a VA neurological examination to determine the current nature and etiology of his left lower extremity complaints.  The claims folder should be made available to and reviewed by the examiner, to include service treatment records; the May 2009 VA examination report; and post-service medical records, to include a February 2008 NCV study report.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner should diagnose any disability of the left lower extremity found to be present, to include peripheral neuropathy.  The examiner is asked to distinguish between symptoms attributable to the lumbar spine radiculopathy and any other neurological disorder that may be present.

b) For each diagnosed left lower extremity disability, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) For each diagnosed left lower extremity disability, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by the service-connected diabetes mellitus, type II?

d) For each diagnosed left lower extremity disability, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the condition was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected diabetes mellitus, type II?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left lower extremity disability prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus, type II. 

3.  Schedule the Veteran for the appropriate VA examination to determine the current nature and etiology of the Veteran's hypertension.  The claims folder should be made available to and reviewed by the examiner and the examination report should note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

b) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by a service-connected disability, to include CAD, a psychiatric disorder, or diabetes mellitus, type II?

c) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include CAD, a psychiatric disorder, or diabetes mellitus, type II?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hypertension prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include CAD, a psychiatric disorder, or diabetes mellitus, type II. 

4.  Schedule the Veteran for a pulmonary examination to ascertain the etiology and approximate date of onset of any currently diagnosed pulmonary disability.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following: 

a) Specify all currently diagnosed pulmonary disabilities. 

b) Is it at least as likely as not (50 percent probability or greater) that any current pulmonary disorder is related to the Veteran's active service, including exposure to herbicides and smoke from artillery fire?  The examiner should specifically comment on whether the Veteran's currently diagnosed COPD and emphysema had initial manifestation during active service, and as to the most likely etiology of the COPD and emphysema.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the October 2010 pulmonary evaluation and opinion report. 

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the three service connection claims on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


